Citation Nr: 1758276	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include sciatic nerve damage, including as secondary to a service-connected gunshot wound to the left flank, muscle group XX.


REPRESENTATION

Veteran represented by:	Douglas Brooks, Agent


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to October 1978 and from August 1979 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a preliminary matter, a review of the records shows that in November 2017, the Veteran submitted a properly executed VA Form 21-22 in favor of Douglas Brooks, Agent, more than 90 days after his case was certified to the Board.  The Board notes that a claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2017).  The November 2017 VA Form 21-22 revokes the April 2012 VA Form 21-22 in favor of the Disabled American Veterans.  Therefore, the Veteran's proper representative is Douglas Brooks, Agent.  38 C.F.R. § 14.629 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in June 2016 to obtain a VA examination and VA medical opinions.  The record indicates that in the past year the Veteran has undergone frequent hospitalizations and has cancelled or failed to report to scheduled examinations due to his hospitalizations.  In October 2017 the AOJ issued a supplemental statement of the case (SSOC) and returned the appeal to the Board.  In November 2017 the Veteran wrote to VA requesting that he be provided a rescheduled VA examination and explained he could not attend the previous scheduled examination due to family issues out of state.  See the November 2017 statement.  The Board finds that the Veteran's claim should be remanded in order to provide the requested VA examination.  If the Veteran fails to report for the rescheduled examination, medical opinions should be obtained based on a review of the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his back.  The electronic claims file should be made available to and reviewed by the examiner.  All indicated tests, including X-rays if warranted, should be completed.

The examiner should identify all current thoracic spine, lumbar spine, and sciatic nerve damage found to be present.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the service treatment record dated in June 1980 showing complaints of recurrent back pain associated with lifting and overexertion; the gunshot wound to the left flank in January 1981; and the complaints of pain of the left paravertebral muscle at T -12 with an impression of muscle strain in July 1981; as well as the Veteran's complaints of continuing back pain since service.

(b) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, is proximately due to, or the result of, the residuals of the Veteran's service-connected gunshot wound to the left flank, muscle group XX.

(c) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, is permanently aggravated by the residuals of the Veteran's service-connected gunshot wound to the left flank, muscle group XX.

In providing these opinions, the examiner should also consider the opinion from the VA examiner (K.A.), dated August 14, 2008; and the opinion of the VA examiner (T.S.) dated January 13, 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the Veteran fails to report for the examination the requested opinions should be provided based on a review of the Veteran's claims file.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his agent must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




